             Case 4:16-cv-03396-YGR Document 277 Filed 03/04/19 Page 1 of 4
     Dark E. E11is ~ 127159
1    Anthony P. J. Valenti — 2~4~42
     Lawrence I~. Iglesias — 303700
2    EI,LIS I,AW GROUP LLP
     1425 River Park Drive, Suite 400
3    Sacramento, CA 95 15
     Tai:(916} 2~3~$~20
4    Fax:(916)283n~~21
     mellis@ellislawgrp.com
5    avalenti@ellislaw~rp.com
     liglesias@~Ilislawgrp.com
6
     Attorneys for Defendant   SIB CURTI~ & 1~SSOCIATES
7



9
                                 ••'         i.        1            ~•
10

11
     SANDRA McMILLION, JESSICA ADEI~OYA,
12   AI~iD IGNA~IO 1'EREZ, on ~~half of
     Themselves and all Others Similarly 5itua~ed,
                                                             ~ :,        is'.' !; ,, ° 1;' :i
13                                                   ', i` .
            Plaintiffs,                                                    1' i                 i.
14
     v.
15                                                   Jude: Hon. Yvonne Gonzalez l~o~ers
     ASH ~UIZTIS ~4z ASS~CII~TES,
lb                                                   Trial Date: may 6,2419
            Defendant.
17

1~

19

20

21

22

23

24

25

26

27

28
               Case 4:16-cv-03396-YGR Document 277 Filed 03/04/19 Page 2 of 4

 1                         ~.:~     ~    : ;~ '. ,,                    i= . , ,1              is
2           Plaintiff seeks to exclude any testimony related to Rash Curtis' food faith belief that it had
3    prior express consent to dial the 5193 phone number up until the time that it was first notified that the
4 5193 number had been reassigned from d~btar Daniel Reynoso to Plaintiff Ignacio Perez, in June of

 S   2016(when Rash Curtis immediately stopped placing calls to that phony number).
6           Lotions in limine should "rarely seek to exclude broad categories of evidence, as the court is
 7 almost always better situated to rule on evidentiary issues in their factual context during trial". Colton

     Cane Co., LLC v. Terex CNanes Wzl~nington, Inc., 2010 VJL 2035 00, at *1 (C.D. Ca1. May 19,
 9 2010); Sperbe~g v. The Goodyear Time and Rubber Co., 519 F.2d 708, 712(6th Cir. 1975).

10          Rash Curtis submits that a food faith belief that prior express consent existed at the time ofthe
11   calls is an affirmative defense to a TCPA claim.,See, e.g., Chyba v. First Financial Asst Management,
12 I~cc., 2014 WL 1744136, at *11 {S.D. Cal. Apr. 30, 2014)aff''d 671 Fed.App'x 9~9(9th fir. 201b)

13 {provision of a cell phone number from a creditor to a debt collector "gave I~ef~ndant a good-faith

14   basis to believe that it had prior express consent to contact Plaintiff at that number."} It is also relevant
15   to damages.
16          In Chyba, supra, the court found that the ~r~ditor had provided the plaintiff~ ~~11 phone
17   number to its debt collector-agent. Under such circumstances,the court found, there was little else the
1~   debt colle~tar court do to asce~ain whether it had consent to call the debtor -except to call the debtor.
19   Chyba, supra, 2014 WI, 1744136, at *11-12. Here,lZash obtained a cell phone number(5193)from
20 its cr~ditor~client, Sutter General I~ospital, ostensibly affiliated with a debt owed to Sutter by Daniel

21   lZeynoso. Rash Curtis reasonably relied upon this information from Sutter; it did not know that the c~11
22 phone number in question belonged to Plaintiff Perez until June 7,2016,the first time that Plaintiff

23 Perez answered his phone. On that date, Dash Curtis learned the number no loner b~1on~~d to

24 IZeynoso and, upon receiving such notice, Rash Curtis imrriediat~ly rerrioved the ce11 number from Mr.

25   Reynoso's account, and never called Plaintiff Perez main.(S~e, e.g., ECF I~ac. IVo. 140-7, p. 93,
z~   collection notes for Mr. R~ynosa's account; I~eciaration of Mark E. Ellis, ~ 5; Exitib ,4/13/17
27 I~~posltion of Steve Kizer, p. 127:4-10,"5193 was dialed by Global Connect, and it was transferred to

2~


                                                          ~~   t~~ ~               ~ .~ :,,
                Case 4:16-cv-03396-YGR Document 277 Filed 03/04/19 Page 3 of 4

     Collector 23 an June ?~' at 3:28. It was a residential number.... They said, hey there's no such person
r , here. They thin removed,IZMV,removed the number.")

             The evidence, including the testimony from Rash Curtis' employees, as well as its business

     records, show that Rash Curtis reasonably and in food faith believed that it possessed prior express

     consent to call the phone number in question up until June 7,2016. Testimony to support this defense

     is relevant bath to liability and the measure of damages.

             Plaintiff cites to Olney v. Job.com, Inc., 2014 WL 1747674,at *8(E.D. Cal. May 1, 2014)to

     support his position that food faith is not a defense until the TCPA. but Olney is inapposite; in that
9 ease, the question was whether by voluntarily providing a cell phone number to ane entity to be

10 contacted about"employment opportunities", prior express consent extended to an affiliated entity to
11   contact the plaintiff about "educational opportunities". Even there, tl~e court denied summary
12 judgment to plaintiff, finding that a "genuine issues of material fact existed] as to whether the scope

13 of Plaintiff's prior express consent extended to [thy affiliate's] calls r~gardin~ educational

14 opportunities." Olney v. ,Job.con~, 2014 WL 1747674, at *7(E.I~. CaL Nlay 1, 2014).

15           Furthermore, Olney was decided be ore Chyba (which found that a debt collector as not liable
16 under the TCPA for dialing a "wrong number" without notice) was affirmed by the Ninth Circuit in

17 2016, so Olney's criticism ofthe Chyba district court decision is now irrelevant. Olney, supra, 2014

1~   WL 1747674, at *~; cf. Chyba v. First Fin. Asset Mgnzt., 671 Fed.I~ppx 989(9th Cir. 2016).
19           Even the Olney court rated "Chyba is distinguishable to this case." Olney, supra, 2d 14 VJI,
20 1747674, at *~. Olney dealt with telemarketers gassing phony numbers to affiliates9 Chyba dealt with a

21   creditor passing a phone number to a debt collector. Chyba's subsequent offrmation by the Ninth
22 Circuit indicates that good faith is a defense a debt collector may offer at trial.

23           Even if, arguendo, Rash Curtis' food faith belief daes not bear on the issue of liability, lZash
24 Curtis' food faith beliefthat it had prior express consent to dial the 5193 number is cle~~°ly relevant to,

25 for example, whether it acted "knowingly or "willingly within the meaning ofthe TCPA's provision
                                                 99              99



26 for trebi~ damages. 47 U.S.C. § 227(b)(3). Irrespective of whether lZash's testimony regarding its food

27 faith is relevant to the question of liability, it is admissible as it relates to damages. See, e.g., Farris v.

2~   World ~'in. Network Nat. Bank, X67 F.Supp.2d ~8~, X95(E.D. Mich. 2012)( [P]rior to Plaintiff
                                                                                      66
                Case 4:16-cv-03396-YGR Document 277 Filed 03/04/19 Page 4 of 4

1     notifying Defendants [that I~~fendants were calling the wrong number]...Defendants could not have
2 known that Plaintiff's [cell] number was not [the intended recipient's] phone number. Without

3 knowing that the number associated with [intended r~cipi~nt's] account was actually Plaintiff's

4 number, Defendant's violations cannot be deemed willful or knowing.")

5
      Dateda March 4,2019
6                                                  EI,I.~   I~           ~R UI' ALP,
7                                                                9
                                                   ~y __             ~       ,
8                                                      Mark E. E11is
                                                       Attorneys for Defendant
9                                                      I~ASH CUR'TIS 8~ ASSOCIATES
10'

11

12

13

14

15

16

17

1~

19

20

zl
22

23

24

25

26

27

2$

                             i.    ,is    ,. ~.    ~ f = : < < -. ~.             ~~ ~ ~ ~   ~. ~~   ~:
                                                       .~ ~ ~ E~                  ~ .~. ,
